DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Double Patenting Rejections of the Claims
01.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer complying with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an 
Effective January 1, 1994, a registered attorney, or agent, of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based "eTerminal Disclaimer" may be filled out completely online using web-screens. An "eTerminal Disclaimer" is auto-processed and immediately approved upon submission if it meets all requirements.
For more information about "eTerminal Disclaimers," please see: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
-02.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10622394 to "Wu." 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of Wu anticipate claims of this application. For example, claim 1 of patent recites the features recited in claim 1 of this application.
Specifically, claim 1 of Wu recites:
An image sensing device, comprising: a semiconductor substrate having a front surface and a back surface; an interconnection layer disposed over the front surface of the semiconductor substrate; a radiation-sensing region located in the semiconductor substrate; a deep-trench isolation structure in the 
which has a scope anticipating every feature recited in claim 1 of this application, which recites:
A method for manufacturing an image sensing device, the method comprising: forming an interconnection layer over a front surface of a semiconductor substrate; forming a trench extending from a back surface of the semiconductor substrate; forming an etch stop layer along the trench; forming a buffer layer over the etch stop layer; and performing an etch process for etching the buffer layer, wherein the buffer layer and the etch stop layer comprise different materials.
Applicant may overcome such a rejection by filing a terminal disclaimer. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).
Response to Arguments 
03.	The contention in the 9/23/2021 Response [hereinafter " 9/23 Response"] to the 6/24/2021 "Office Action" have been fully considered. The contention, however, is not found persuasive.
Pointing to a restriction requirement in the parent application, the Response contends that a Double Patenting rejection would not be appropriate. 
In response, it is noted that this contention is not persuasive because the Applicant chose not to avail oneself of the option to make the method claims track the restricted product claims, even though the Restriction Requirement 
Moreover, the allowed product claims are NOT the restricted product claims, and instead, are amended product claims that the Patent Office had no opportunity to determine whether the withdrawn method claims, which were already cancelled,  should be rejoined with at allowance. 
See, for example, M.P.E.P. § 804.01, explaining situations wherein Double Patenting of claims in different application would be proper procedure. See, specifically, M.P.E.P. § 804.01 (B), explaining that Double Patenting would be allowed when the claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner." 
Accordingly, the Double Patenting rejection is proper and therefore maintained. 
CONCLUSION
04.	THIS OFFICE ACTION IS MADE FINAL. 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814